DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1-6, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge (US 2013/0318519).
Regarding claims 1, 8, 14, Coolidge discloses a system and method, comprising: 
access control devices that are not persistently connected to the Internet (electronic locks 102, Para. 11); 
a plurality of mobile devices comprising a memory and a wireless interface (mobile devices 106 as a smartphone, Para. 12, 14, 19); and 
a server configured to communicate with the mobile devices via a local computer (via server 112 in communication with local computer 108 to send update to mobile device 106, Para. 22);
the local computer configured to receive a notification from the server regarding a software update for the access control devices (Para. 24); 
wherein, the server is configured to send the software update for the access control devices to the local computer (Para. 22-26); 
 wherein, the mobile devices are configured to download and store the software update in the memory (Para. 26); and 
wherein, the mobile devices are configured to transmit the software update to the access control device via a wireless communication protocol (via Bluetooth input/output device 204 of smartphone communicates with external device 210 as electronic lock, Para. 37-38).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Coolidge to include the server configured to communicate with the mobile devices via a wireless interface; wherein, the mobile devices are configured to receive a notification from the server regarding a software update for the access control devices; wherein, the server is configured to send the software update for the access control devices to the mobile devices as taught by Coolidge to configured the mobile devices to communicate with the server directly as the software update can be sent to the mobile devices through many different devices and methods.
Regarding claims 2, 9, 15, Coolidge discloses a mobile application running on the mobile device is configured to notify a user of the mobile device about the software update (the mobile device 106 and/or the local computer 108 may prompt a user before transmitting the firmware data to the mobile device 106, Para. 26). 
Regarding claim 3, 10, 16, Coolidge discloses the wireless communication protocol is Bluetooth (via Bluetooth input/output device 204 of smartphone communicates with external device 210 as electronic lock, Para. 37-38).
Regarding claim 4, 11, 17, Coolidge discloses wherein the mobile device is configured to transmit the software update to the access control device when the mobile device is within a certain distance of the access control device (via Bluetooth communication from the mobile device to the electronic lock is enabled within a certain distance of the electronic lock, Para. 37-38).
Regarding claim 5, 12, 18, Coolidge teaches that the process of download, store and transmit in computer devices can be automated (Para. 16 and 26).

Regarding claim 6, 13, 19, Coolidge discloses wherein the mobile device is configured to determine whether the access control device requires the software update (upon connection with an offline electronic lock 102, inform the user of the mobile device 106 that a firmware update is available, Para. 27).
 Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge, and further in view of Falk (US 2008/0307531).
Regarding claims 7, 20, Coolidge fails to disclose wherein the software update is encrypted during transmission from the server to the mobile device and from the mobile device to the access control device.
Falk teaches encrypting data to prevent secured data from being exposed (the terminal rejects software not correctly certified. This certification can optionally be technically implemented by a digital signature or by a cryptographically-protected checksum. Furthermore the software can optionally be encrypted to prevent third parties being aware of it Para. 18-21).
From the teachings of Falk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Coolidge to include wherein the software update is encrypted during transmission from the server to the mobile device and from the mobile device to the access control device in order to prevent theft of the software update, thereby improve security.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0051407.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689